Citation Nr: 1805741	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for psychiatric disorder.

2.  Entitlement to service connection for anxiety, to include as due to service-connected orthopedic injuries.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the Board at a January 2017 videoconference hearing; a transcript of the hearing is associated with the record.

The issues of entitlement to service connection for anxiety and posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2008 Board decision, service connection for a psychiatric disorder was denied.

2.  New evidence received since the January 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric condition, including anxiety and PTSD. 


CONCLUSIONS OF LAW

1.  The January 2008 Board decision denying service connection for a psychiatric condition is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 
2.   New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric condition, including anxiety and PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim for entitlement to service connection for a psychiatric condition in a January 2008 decision.  Because the Veteran did not appeal this decision, it became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The record contains new evidence regarding the Veteran's current condition and its relationship to his active duty service.  Many records have been submitted since the January 2008 decision, including VA medical center (VAMC) treatment records, a VA examination, and statements from the Veteran and his family.  This evidence includes a new diagnosis of PTSD in addition to anxiety and indicates that such conditions may be related to the Veteran's service.  This evidence is accordingly new and material, and a reopening of the claim for entitlement to service connection for a psychiatric condition is warranted. 



ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a psychiatric condition, claimed as anxiety and PTSD, is granted.


REMAND

Remand is necessary to further develop the record.  First, VAMC records must be associated with the Veteran's claims file.  A July 2009 VA medical examination noted VAMC psychological treatment records dating from December 2008 to July 2009.  Such records are not currently associated with the claims file and should be obtained on remand.   

In addition, the AOJ must attempt to obtain deck logs for the USS John F. Kennedy.  The Veteran testified at the January 2017 hearing that his stressor - a corpse floating in the water that was subsequently brought on ship - occurred "maybe within that week or so after August 2nd [, 1990]."  Likewise, the Veteran reported in a July 2009 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) that the corpse was discovered in August 1990.  He also wrote that a second stressor - hitting his head after a "man overboard" call - occurred in January 1991.  A September 2009 response from Defense Personnel Records Image Retrieval System (DPRIS) stated that the 1990 command history for the USS John F. Kennedy was reviewed but that deck logs were not.  Thus, deck logs should be reviewed on remand for the identified periods to attempt to verify the Veteran's stressors.

Finally, a VA examination is necessary to determine the Veteran's current diagnoses and ascertain whether anxiety is a separate diagnosis from PTSD with its own symptoms or whether it is a manifestation of PTSD.  A January 2009 VAMC psychiatry consult diagnosed PTSD, while a July 2009 VA examination diagnosed anxiety, rule-out PTSD.  The July 2009 VA examination further determined that anxiety was "a manifestation" of PTSD, without providing additional explanation as to the interplay of anxiety and PTSD.  Therefore, a clarifying VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file VAMC records from December 2008 to July 2009.

2.  Contact the appropriate facility to request deck logs for the USS John F. Kennedy for the periods August 1990 and January 1991.  All requests and responses received should be associated with the claims file.  If the deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, a clinician should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran has anxiety and/or meets the criteria for a diagnosis of PTSD. 

b)  With regard to any diagnosed psychiatric disorders other than PTSD, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is etiologically related to any incident of the Veteran's active service.

c)  With regard to any diagnosed psychiatric disorders other than PTSD, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is caused or aggravated (beyond its natural progression) by the Veteran's service-connected orthopedic injuries.

d)  With regard to any diagnosed psychiatric disorders other than PTSD, determine whether the diagnosed psychiatric disorders demonstrate symptomatology that can be differentiated from any diagnosed PTSD.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his attorney an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


